Case: 21-60169     Document: 00516095045          Page: 1    Date Filed: 11/16/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                November 16, 2021
                                   No. 21-60169                    Lyle W. Cayce
                                                                        Clerk

   Mansfield Industrial, Incorporated,

                                                                         Petitioner,

                                       versus

   Occupational Safety and Health Review Commission;
   Martin Walsh, Secretary, U.S. Department of Labor,

                                                                      Respondents.


                     Petition for Review of an Order of the
               Occupational Safety and Health Review Commission
                              OSHRC No. 17-1214


   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*
          The petition for review is DENIED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.